Affirm; Opinion Filed November 19, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01169-CR

                    JACQUEZ JESSIOUN SEARS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the 380th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 401-83406-2017

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Reichek
                          Opinion by Justice Pedersen, III
      Pursuant to a plea agreement, Jacquez Jessioun Sears pled guilty to the first-

degree felony offense of aggravated robbery and was placed on deferred community

supervision for a period of five years. On February 22, 2019, the State filed a petition

to adjudicate guilt, alleging that appellant violated six of the terms and conditions of

his community supervision. On May 24, 2019, the State filed an amended petition

to adjudicate guilt in which the State alleged an additional twenty-eight violations

of the terms and conditions of appellant’s community supervision.

      Appellant entered a plea of “not true” to all thirty-four alleged violations. On

August 28, 2019, the trial court conducted a hearing on the State’s amended petition.
The trial court found alleged violations three through thirty-four1 to be true, found

appellant guilty of the offense of aggravated robbery, and sentenced him to eighteen

years in prison.

        The trial court appointed appellate counsel to represent appellant in his appeal.

Appointed counsel filed an original brief in which she concluded that this appeal

was wholly frivolous and that there was no error to raise any arguable issues for

appeal. See Anders v. California, 386 U.S. 738, 744 (1967). Appointed counsel filed

a separate motion to withdraw and a certification of counsel, stating that she had: (1)

informed appellant of her motion to withdraw and the filing of her Anders brief and

provided him with a copy of each; (2) informed appellant of his right to file a pro se

response and of his right to review the record; (3) informed him of his pro se right

to seek discretionary review if the court of appeals determined that his appeal was

frivolous; and (4) supplied him with a form motion for pro se access to the appellate

record as well as the mailing address for this Court. See Kelly v. State, 436 S.W.3d
313, 319–20 (Tex. Crim. App. 2014).

        By letter dated March 6, 2020, we advised appellant of his right to file a pro

se response by April 3, 2020, and that failure to file a pro se response by that date

would result in the case being submitted on the brief filed by appointed appellate

counsel. We have not received a pro se response from appellant.



   1
       The State abandoned alleged violations one and two.

                                                  –2–
      Counsel’s brief meets all of the requirements of Anders in that it presents a

professional evaluation of the record showing why there are no arguable grounds to

advance on appeal. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App.

2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of

error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”). In compliance with High

v. State, appellant’s counsel discussed why, under controlling authority, there were

no reversible errors in the trial court’s judgment. 573 S.W.2d 807, 811 (Tex. Crim.

App. [Panel Op.] 1978).

      When an appellate court receives an Anders brief from an appellant’s court-

appointed attorney asserting that no arguable grounds for appeal exist, we must

determine the issue independently by conducting our own review of the entire

record. Anders, 386 U.S. at 744 (emphasizing that the reviewing court, and not

appointed counsel, determines, after full examination of proceedings, whether the

case is “wholly frivolous”); see Crowe v. State, 595 S.W.3d 317, 318–19 (Tex.

App.—Dallas 2020, no pet.). We have thoroughly reviewed the record and have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs,

by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the



                                         –3–
requirements of Texas Rule of Appellate Procedure 47.1.”). Accordingly, we agree

with counsel’s assessment that the appeal is frivolous and without merit.

      Based on the foregoing, we affirm the judgment of the trial court. Counsel’s

motion to withdraw is granted.



                                           /Bill Pedersen, III//
191169f.p05                                BILL PEDERSEN, III
                                           JUSTICE




                                        –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JACQUEZ JESSIOUN SEARS,                       On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 401-83406-
No. 05-19-01169-CR          V.                2017.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Pedersen, III. Justices Whitehill and
                                              Reichek participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 19th day of November, 2020.




                                        –5–